Mr. Justice Thomson specially concurring: That the defendant is a common carrier, it does not deny. A common carrier of goods is, under the law, an insurer of the safe carriage and delivery of the articles delivered to it for transportation against all losses except such as' arise from the acts of God or the public enemy. A common carrier of passengers and their baggage is liable, in case of the loss of the baggage, only for the value of such articles as are held to be baggage, in its restricted sense, namely, such articles of wearing apparel and convenience as a passenger usually carries with him. - Is the plaintiff’s trunk to be considered as baggage, in that restricted sense, in the defendant’s possession as a carrier? In my opinion it is not. In Bradley v. Chicago & N. W. Ry. Co., 147 Ill. App. 397, this- court held that if the individual never becomes a passenger with the carrier, his trunk never becomes “baggage” with that carrier. But the defendant contends that as a common carrier it was engaged in the transportation of “passengers and baggage only.” If as a carrier of goods, where the owner did not become a passenger with such carrier, which was the situation in the case at bar, the carrier was engaged in the business of transporting “baggage only,” in its restricted sense, it could not so limit its liability without bringing that fact home to the knowledge of the owner, Plaff v. Pacific Exp. Co., 251 Ill. 243, 248; and there would be no implied authority in an agent of the owner to enter into a contract in the owner’s behalf providing for a restricted liability. Nonotuck Silk Co. v. Adams Exp. Co., 256 Ill. 66, 75. Section 1 of chapter 27 of our statutes (Cahill’s Ill. St. ch. 27, ¶ 1) provides that whenever any property is received by a common carrier, to be transported from one place to another, within or without this State, it shall not be lawful for such carrier to limit his-common-law liability, safely to deliver such property at the place to which the same is to be transported, “by any stipulation or limitation expressed in the receipt given for such property.” That this provision of our statute applies to such a transaction as the one involved in the case at bar, there can be no question. The contract between these parties was made the day after the trunk involved had reached the City of Chicago, and called for its transportation from one point to another in said city. Of course, the defendant could make an express contract with the plaintiff, under which it would transport her trunk, under a restricted liability on its part, provided that provision in its contract was brought to her attention and she assented to it, either expressly or by implication. That the defendant apparently realized this is shown by the fact that in its affidavit of merits, it alleged that it was a carrier of baggage, “which was well known to" the plaintiff. ’ ’ The burden was on the defendant to establish that fact. Wabash Ry. Co. v. Thomas, 222 Ill. 337, It submitted no evidence, either showing or tending to show, that such was the situation. The plaintiff was entirely justified in presuming that the defendant was a common carrier of goods, with all the liabilities of such a carrier, and in dealing with the defendant as such, and it was not incumbent upon her to say anything to the defendant either as to the contents of her trunk or their value, in the absence of express notice from it to the effect that it was holding itself out as a carrier of “baggage” only. Therefore, her silence on the subject cannot be considered as a fraud or imposition upon the defendant. Such was the holding of the Supreme Court in Parmelee v. Lowitz, 74 Ill. 116, referred to in the foregoing opinion. The law cast the duty of inquiry, as to the contents of the trunk and their value, upon the defendant, and the refusal of the trial court to hold the proposition of law, tendered by the plaintiff, to that effect, was error. Moreover, even on the defendant’s own theory of the case, it is impossible to see how it can escape liability for the full value of the plaintiff’s trunk and its contents, for even if we assume that the plaintiff assented to the so-called contract, recited in the defendant’s receipt, and failed to announce that her goods were of a greater value than that specified in the said receipt, still, that contract itself provides that if the property in question exceeds a specific value, the company’s liability to the extent of the full value “shall be limited to that of involuntary bailee, being for wilful negligence only. ’ ’ That the defendant came into possession of the plaintiff’s trunk and that it was never delivered to her, is not denied. The defendant, on its theory, having stipulated that it would not, be liable for the full value of the trunk and its contents, unless the loss was occasioned by its wilful negligence, it was incumbent upon the defendant to establish that such loss was not occasioned by its wilful negligence. There is no evidence in the record to account for the disappearanee of the trunk, except some evidence which the trial court struck out, but which, in my opinion, was competent. It'was to the effect that the plaintiff’s agent had been advised by one of the defendant’s servants that the trunk in question had been stolen. As early as Adams Exp. Co. v. Haynes, 42 Ill. 89, our Supreme Court said that “where a common carrier receives goods for transportation under a restricted liability, and they have been lost, and the carrier is unable to show how or when they were lost, it would only be reasonable to conclude they had been lost through gross negligence or misfeasance.” The same rule was laid down in Little v. Boston & M. Ry., 66 Me. 239; Camden & A. Rd. Co. v. Baldauf, 16 Pa. St. 67; American Exp. Co. v. Sands, 55 Pa. St. 140. There is a similar rule in every case of bailment. In Funkhouser v. Wagner, 62 Ill. 59, it was held that where goods are placed in the hands of a bailee, and are not returned, the law will presume negligence on the part of the latter, and.impose upon him the burden of showing that he exercised such care as was required by the bailment. This court has recently had occasion to refer to that rule in Sablotny v. Illinois Interior-Finish Co., 221 Ill. App. 653 (abst.). The situation is not changed because the bailee happens to be a carrier which has a contract with the bailor, limiting its liability as an insurer, and providing that it shall be liable to the extent of the full value of the goods lost, only in case that loss is occasioned by its gross negligence. If, therefore, the defendant is to be considered an involuntary bailee of the goods in question as provided in its receipt, and if we are to consider that it has stipulated that it shall not be liable for the full value of the goods unless the loss has been occasioned by its wilful negligence, applying the general rule as to burden of proof in bailment cases, it must be held' that such burden is upon the defendant to establish that the loss was not occasioned by defendant’s wilful negligence. Having failed to meet that burden, it cannot escape liability for the full value of the goods lost.